IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 June 29, 2009
                               No. 08-10426
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

CLYDE EVANS PARKER, also known as Clyde Dale Evans, also known as
Clyde Dale Evans Parker

                                           Plaintiff-Appellant

v.

DEE ANDERSON, Sheriff, Tarrant County; CEDRIC SIMON, Chief; MARY
HENDRIX, Captain; DONALD MITCHELL, Correctional Officer, Tarrant
County Jail; REGINALD WASHINGTON, Correctional Officer, Tarrant County
Jail; JOHN MURPHY, Sargeant, Tarrant County Sheriff’s Department;
DARRELL CLEMENTS, Lieutenant, jail administrator, Tarrant County Jail;
AMY FERRELL, Captain, Tarrant County Jail; JOHN PETER SMITH
HOSPITAL; DR ERIK WROTEN; DR BRIAN KEITH BLAIR; DR R WILLIAM
JUNIAS, III; D O MICHAEL C AMPELAS; DR WARREN LEWIS
BUTTERFIELD

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:06-CV-269


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-10426

      Clyde Evans Parker, federal inmate # 34006-177, appeals the dismissal of
a civil rights complaint alleging that, during his incarceration as a pre-trial
detainee, the defendants failed to provide constitutionally adequate medical
treatment for his broken arm. Parker also appeals denial of a post-judgment
motion for relief under F ED. R. C IV. P. 59(e), and he moves for appointment of
appellate counsel and permission to supplement the record.
      The district court concluded that Parker’s complaint failed to state a claim
for relief and granted F ED. R. C IV. P. 12(b)(6) relief as to all defendants. Parker
does not challenge the district court’s determination that he failed to state a
claim against defendants John Peter Smith Hospital, Anderson, Simon, Hendrix,
Ferrell, Murphy, Clements, Mitchell and Washington.           Accordingly, he has
abandoned his claims against these defendants. See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1983).
      The grant of a motion to dismiss pursuant to Rule 12(b)(6) is reviewed de
novo, with all well-pleaded facts accepted as true and viewed in the light most
favorable to the plaintiff . In re Katrina Canal Breaches Litigation, 495 F.3d
191, 205 (5th Cir. 2007), cert. denied, 128 S. Ct. 1230, and cert. denied, 128 S. Ct.
1231 (2008).     Parker’s claims against defendants Wroten, Blair, Junias,
Ampelas, and Butterfield allege, at most, negligence or malpractice; thus, the
district court did not err by concluding that Parker failed to state a claim of
constitutionally inadequate medical treatment. See Gobert v. Caldwell, 463 F.3d
339, 346 (5th Cir. 2006); In re Katrina Canal, 495 F.3d at 205. As Parker does
not challenge the denial of his post-judgment motion to amend, we conclude that
he has also abandoned this issue. Yohey, 985 F.2d at 224-25. Consequently, the
judgment of the district court is AFFIRMED and the motions for appointment
of counsel and to supplement the record are DENIED.




                                         2